Citation Nr: 1550738	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Diabetes Mellitus, to include as secondary to herbicide exposure, and if so, whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  A videoconference hearing was held before the undersigned Veterans Law Judge in October 2015.


FINDINGS OF FACT

1. An unappealed September 2004 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for diabetes mellitus.
 
2. Evidence received since the September 2004 rating decision includes VA treatment records showing a diagnosis of diabetes mellitus; such evidence relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3. Resolving reasonable doubt in his favor, the Veteran is found to have been exposed to herbicides, to include Agent Orange, during service. 
 
4. Competent medical evidence reflects a diagnosis of diabetes mellitus, a disability recognized by VA as presumptively associated with Agent Orange exposure.





CONCLUSIONS OF LAW

1. A September 2004 RO rating decision, which denied a claim of service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105(a) (2015).
 
2. Evidence received since the September 2004 RO rating decision, which denied a claim of service connection for diabetes mellitus, is new and material and the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Diabetes mellitus is found to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  However, in light of the fact that this claim is being reopened, and granted, the Board finds that any further discussion of the VCAA compliance is moot.


Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.

The Veteran's claim of entitlement to service connection for diabetes mellitus was last previously denied by a September 2004 RO decision.  The claim was denied, in part, because no evidence had been presented indicating that the Veteran was diagnosed with diabetes at that time.  As the Veteran did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015). 

Since this decision is final, the Veteran's current claim of service connection for diabetes may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen this claim.  In this regard, the Board finds probative VA treatment records, dated 2010, which show the Veteran being treated for a diagnosis of diabetes.  As this evidence directly relates to the question of whether the Veteran has this disability, and this claim was previously denied because there was no evidence the Veteran had diabetes, the Board finds it both new and material, and the Veteran's claim of entitlement to service connection is therefore reopened.   As such, service connection on a direct basis can be considered below.

Service Connection for diabetes mellitus.

The Veteran asserts that his diabetes mellitus is related to his exposure to herbicide/Agent Orange during service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 3.309.  In this regard, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3). 

Diseases associated with such exposure include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a) (6) (ii). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed.Reg. 341, 346 (1994); 61 Fed.Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed.Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 598 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d). 

In order to prevail with regard to the issue of service connection on the merits, "there must be medical evidence of a current disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The postservice clinical evidence is clear that the Veteran was first diagnosed with diabetes mellitus, type II, many years after termination of his active service, in approximately 1995.  It is undisputed that the Veteran did not serve in the Republic of Vietnam at any time. The crux of this case revolves around whether the Veteran was exposed to herbicides which were used at the perimeter of certain airbases, including Takhli Air Force Base, in Thailand, where the Veteran was stationed in service. 

VA's Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans who served at the fenced-in perimeter of Thailand military bases in specific occupations.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1).  If a Veteran served in the Air Force in Thailand during the Vietnam Era at the Royal Thai Air Force Base in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, or Korat as a security policeman, security patrol dog handler, or a member of a security police squadron, Compensation Service will concede herbicide exposure on a direct/facts-found basis.  Id.  

The Veteran's DD214 MOS is that of a weapons mechanic, and his personnel records indicated that he was a Weapons Safety NCO at Takhli Air Force Base.  Thus, his MOS is not one for which the Board may automatically concede herbicide exposure.  However, reviewing the facts and circumstances of the Veteran's particular duties in Thailand, the Board finds that the evidence is in equipoise as to the question of whether the Veteran was exposed to herbicides during his service.  In this regard, the Board finds particularly probative the Veteran's testimony at his videoconference hearing, in which he described his duties as the base's Weapons Safety NCO.  Specifically, the Veteran noted that his duties required him to inspect munitions throughout the entire base daily, in the weapons storage area, munitions storage area, and along the base perimeter.  He would inspect daily the conexes where munitions were stored, about 25 yards from the perimeter.  He reported that his living quarters, which only had screens for walls, were only 80 yards from the base perimeters.  He also noted that he would often pass dying foliage while walking around the base perimeter, and he submitted pictures both of himself next to dying foliage, and of his base showing the location of his quarters close to the perimeter of the base.  

In light of the foregoing credible testimony and supporting documentation of his personnel records and photographs, the Board concludes that the evidence shows that the Veteran as likely as not did regularly work in close proximity to the perimeter of the airbase at Takhli, Thailand.  Thus, the Board concludes that the evidence is in equipoise as to the question of whether the Veteran was exposed to herbicides during his military service, and, with resolution of doubt in favor of the Veteran, the Board therefore finds that in service herbicide exposure occurred.  Accordingly, his diabetes mellitus, type II, is presumptively found related to his in-service exposure to herbicides, and service connection for this disease is therefore warranted on that basis. 

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for diabetes mellitus is reopened. 

Service connection for diabetes mellitus, type II, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


